Mobley, Justice.
Government Employees Finance & Industrial Loan Corporation filed a bail trover against the appellee, seeking recovery of an automobile. Upon his failure to produce the automobile, or give bond, he was confined in the county jail of Richmond County. Thereafter he filed a petition for writ of habeas corpus in the court of ordinary, alleging that he was illegally restrained of his liberty, as he is an enlisted man, on active duty, in the United States Army, and was on active duty when arrested, and that the debt was contracted during his enlistment in the Army. The court, after hearing evidence, entered an order releasing the appellee. The appeal is from that judgment. Held:
The appellee’s sole contention was that the detention was illegal because of the provision of Title 10, § 3690, U.S.C.A., which provided: “No enlisted member of the Army, while on active duty, may be arrested on mesne process or taken or charged in execution of any debt, unless it was contracted before his enlistment and amounted to at least $20 when first contracted.” This provision was repealed .by the Congress of the United States as of January 2, 1968, prior to the bringing of this action. Public Law 90-235, § 7 (b) (1); 81 Stat. 753. The detention was not illegal for the reason assigned or other reason shown.

Judgment reversed.


All the Justices concur.